DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Holz et al. US Patent No. 9,754,167) in view of Black et al. (US Patent Application Publication 2017/0282062).

 identifying, by one or more processors, one or more obstacles in an environment around the HMD [see col. 34, lines 7-49 and figure 20; HMVRD awareness loss detecting physical object]; however, Holz fails to teach providing, by the one or more processors using the HMD, display data representing a warning regarding potential collision with the one or more obstacles in response to: a first threshold being met by at least one of the first velocity data or the second velocity data; and a second threshold being met by at least one of a first distance between the HMD and the one or more obstacles or a second distance between the hand device and the one or more obstacles meeting.
Black discloses providing, by the one or more processors [see figure 4; processing units] using the HMD, display data representing a warning regarding potential collision [see par. 0034, 0039, 0043; speed is measured from the acceleration and distance is measured as a function of speed and time. Direction is derived from the rotation and orientation. The motion vector defines the distance and direction of the motion, thereby allowing a tracking of the translational motion of the user's 110 head along the X, Y, and Z axes, the VR HMD 112 to other objects in the physical environment; proximity data can provide awareness to the user about the physical at least one of the first velocity on data or the second velocity data meeting a first threshold [see paras. 0031, 0034 and figure 2; data indicative of a rotational motion of the user 110 (e.g., the user's head where the VR HMD 112 is mounted) can be generated from the readings of these sensors. Translational motion can also be generated based on additionally speed and time of the user's 110 head motion; the motion tracking involves monitoring changes to a 3D physical position of the VR HMD 112 over time. Position tracking is used herein to refer to tracking 3D physical positions of the VR HMD 112 over time; corresponding to first motion data or second motion data meeting meet]; and a distance between the HMD and the one or more obstacles or the hand device and the one or more obstacles meeting a second threshold [see paras 0043; 0044; the VR HMD 112 to potential obstacles and/or the tracker device 152. Proximity data can provide awareness to the user 110 about the physical environment, such that the user 110 can avoid collisions with objects (e.g., potential obstacles or the tracker 150). If a proximity to an object falls below a threshold, a proximity indication is generated and presented at the VR HMD 112 using different presentation modalities (e.g., tactile, audible, and visual presentations). The proximity indication identifies a distance and a direction to the object. In addition, the proximity indication suggests a motion to avoid the collision with the object. For instance, the proximity indication suggests a motion in the opposite direction as the current motion of the user 110; corresponding to a distance between the HMD and the one or more obstacles or the hand device and the one or more obstacles meeting a second threshold] which corresponds to the collision data to determine when and how to trigger and generate warnings based on the collision data.

Regarding claim 2, Holz discloses further comprising determining, by the one or more processors, the warning by assigning a first weight to the first velocity data and a second weight to the second velocity data, the first weight being greater than the second weight [see col. 7, lines 0064-0067, col. 8, lines 17-33 and figure 7]. It would have been obvious to generate the warning that can assign a weight to each pixel representing the obstacle.
Regarding claim 3, Holz discloses further comprising: determining, by the one or more processors, the warning based on at least one of a predetermined characteristic of reach of a hand of a user of the HMD or a threshold distance corresponding to movement of a head of the user indicated by the first velocity data [see col. 29, lines 52-67 and col. 31, lines 31-45].
Regarding claim 4, Black discloses further comprising identifying, by the one or more processors, a field of view of the HMD [see paragraph 0046]; determining, by the one or more processors, an angular range corresponding to an extent of a first obstacle of the one or more obstacles in the field of view [see paragraph 0051]; and generating, by the one or more processors, the warning at a location in the field of view associated with the angular range [see 
Regarding claim 5, Black discloses further comprising: identifying, by the one or more processors, a peripheral region of a field of view of the HMD and a central region separate from the peripheral region [see figure 5]; and generating, by the one or more processors, the warning to have a first intensity in the peripheral region greater than a second intensity in the central region [see paragraph 0071; The area represents an area within which proximity is monitored by the proximity device 520. Approaching the perimeter (e.g., being at a threshold distance away from the perimeter) triggers the proximity device 520 to generate a proximity alert].
Regarding claim 6, Holz discloses further comprising: determining, by the one or more processors, an average value of at least one of the first velocity data or the velocity motion data over a predetermined duration of time; and using, by the one or more processors, the average value to determine the warning (see col. 27, lines 13-27).
Regarding claim 7, Holz discloses further comprising: determining, by the one or more processors, a depth map regarding the one or more obstacles; and determining, by the one or more processors, the warning based on the depth map [see col. 3, lines 5-30].
Regarding claim 8, Holz discloses further comprising: identifying, by the one or more processors, at least one of a user profile or a model of user movement corresponding to a user of the HMD; and determining, by the one or more processors, the warning based on the at least one of the user profile or the model of user movement [see col. 8, lines 1-16].
Regarding claim 9, Black discloses further comprising: identifying, by the one or more processors, an application operated by the one or more processors; and determining, by the one 
Regarding claim 10, Holz discloses further comprising: determining, by the one or more processors, the warning based on at least one of a size metric of the environment or a motion metric regarding one or more prior movements performed by a user of the HMD [see col. 30, lines 37-57].
Regarding claim 11, Black discloses further comprising determining, by the one or more processors, the distance between the HMD and the one or more obstacles or the hand device and the one or more obstacles based on a respective first size buffer corresponding the HMD or a second size buffer corresponding to the hand device, the first size buffer greater than the second size buffer [see paragraph 0069 and figure 4-5; the VR HMD 510 includes some or all of the components of VR HMD].
Regarding claim 12, Holz discloses further comprising: reducing, by the one or more processors, an intensity of the warning responsive to at least one of the first velocity data or the second motion data being less than a respective velocity data threshold (see col. 29, lines 52-67).
Regarding claim 13, Holz discloses further comprising determining at least one of the first velocity data or the second velocity data from acceleration data (see col. 9, lines 9-38).
Regarding claim 14, Holz discloses further comprising: determining, by the one or more processors, a parameter indicative of at least one of a distance to the one or more obstacles or a time to collision with the one or more obstacles using the first velocity data and the second velocity data [see paragraph 0004; and generating, by the one or more processors, the warning regarding the potential collision in response to the parameter [see paragraph 0006, 0007].

Regarding claim 16, Holz discloses wherein the processing circuitry is further configured to determine the warning by assigning a first weight to the first motion data and a second weight to the second motion data, the first weight being greater than the second weight [see col. 7, lines 0064-0067, col. 8, lines 17-33 and figure 7]. It would have been obvious to generate the warning that can assign a weight to each pixel representing the obstacle.
Regarding claim 17, Black discloses wherein the one or more sensors configured to detect the first motion data comprise at least one of an accelerometer, a gyroscope, or a magnetometer, the one or more sensors configured to generate the at least one of the first motion data or the second motion data to include at least one of velocity data or acceleration data [see paragraph 0033 and figure 2; The position data 120 can define, over time, motion along three degrees of freedom (DOF), such as a rotational motion (e.g., roll, yaw, and pitch), or six DOF, such as translational motion and rotational motion].
Regarding claim 18, Holz discloses wherein the processing circuitry is further configured to determine the warning responsive to identifying an application operated by the processing circuitry [see paragraph 0004 and see figures 10E-10F].
Regarding claim 19, Holz discloses a head mounted display (HMD) device (..AR HMDs), comprising (see abstract): a display; and processing circuitry configured to (see figure 1): cause the display to provide a warning regarding potential collision with an obstacle in an environment of the HMD [see col. 2, lines 16-32 and figure 20; warning and safety using HMDs; in response to: 

and a second threshold being met by a distance to the obstacle [see paras 0043; 0044; the VR HMD 112 to potential obstacles and/or the tracker device 152. Proximity data can provide awareness to the user 110 about the physical environment, such that the user 110 can avoid collisions with objects (e.g., potential obstacles or the tracker 150). If a proximity to an object falls below a threshold, a proximity indication is generated and presented at the VR HMD 112 using different presentation modalities (e.g., tactile, audible, and visual presentations).
It would have been obvious to one of an ordinary skill in the art, having the teachings of Holz and Black before the affective filing date of the claimed invention was made to modify, the VR device via object detection of Holz to include head-mounted tracking system based on position data, as taught by Black. One would have been motivated to make such a combination in order to use thresholds regarding the collision data determine when and how to trigger and generate warnings based on the collision data, and process the interactive content based on the missed or viewed sections of the virtual environment and the missed or viewed portions of the 
Regarding claim 20, Holz discloses wherein the processing circuitry is further configured to determine the warning based on an average value of the motion data over a predetermined duration of time [see col. 14, lines 9-26; determining track movement].



Response to Arguments
Applicant's arguments filed on 08/26/21 have been fully considered but they are not persuasive. 
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
On page 8 of the remarks, Applicant argues that Holz and Black do not teach or suggest “..providing, by the one or more processors using the HMD, display data representing a warning regarding potential collision with one or more obstacles in response to at least one of the first motion data or the second motion data meeting a first threshold and a distance between the HMD and the one or more obstacles or the hand device meeting a second threshold”. However, the Holz and Black in combination disclose providing, by the one or more processors [see figure 4; processing units] using the HMD, display data representing a warning regarding potential collision [see par. 0039, 0043; the VR HMD 112 to other objects in the physical environment; at least one of the first velocity data or the second velocity data meeting a first threshold [see paras. 0031, 0034 and figure 2; data indicative of a rotational motion of the user 110 (e.g., the user's head where the VR HMD 112 is mounted) can be generated from the readings of these sensors. Translational motion can also be generated based on additionally speed and time of the user's 110 head motion; the motion tracking involves monitoring changes to a 3D physical position of the VR HMD 112 over time. Position tracking is used herein to refer to tracking 3D physical positions of the VR HMD 112 over time; corresponding to first velocity data or second velocity data meeting meet]; and a distance between the HMD and the one or more obstacles or the hand device and the one or more obstacles meeting a second threshold [see paras 0043; 0044; the VR HMD 112 to potential obstacles and/or the tracker device 152. Proximity data can provide awareness to the user 110 about the physical environment, such that the user 110 can avoid collisions with objects (e.g., potential obstacles or the tracker 150). If a proximity to an object falls below a threshold, a proximity indication is generated and presented at the VR HMD 112 using different presentation modalities (e.g., tactile, audible, and visual presentations). The proximity indication identifies a distance and a direction to the object. In addition, the proximity indication suggests a motion to avoid the collision with the object. For instance, the proximity indication suggests a motion in the opposite direction as the current motion of the user 110; corresponding to a distance between the HMD and the one or more obstacles or the hand device and the one or more obstacles meeting a second threshold]. One would have been motivated to make such a combination in order to use thresholds regarding the collision data determine when and how to trigger and 
On page 8 of the remarks, Applicant argues that Holz and Black do not teach or suggest “a first threshold being met by at least one of the first velocity data or the second velocity data..” Examiner respectfully disagree, Black discloses “..inertial data indicative of a rotational motion of the user 110 (e.g., the user's head where the VR HMD 112 is mounted) can be generated from the readings of these sensors. Translational motion can also be generated based on additionally speed and time of the user's 110 head motion. For instance, a motion vector is defined. Speed is measured from the acceleration and distance is measured as a function of speed and time. Direction is derived from the rotation and orientation. The motion vector defines the distance and direction of the motion, thereby allowing a tracking of the translational motion of the user's 110 head along the X, Y, and Z axes. Thus, by defining inertial data, distance, and direction in a motion vector, the motion of the user's head 110 can be tracked over time along six DOF. Each point in time corresponds to a 3D physical position; and the directional speed of the VR HMD 112 is determined from the inertial data received as part of the position data 120. Similarly, the directional speed of the tracker device 152 is determined from local inertial data. An offset directional speed is determined from the two directional speeds. The change in pixel location of the VR HMD 112 in two images, the timing of the images, and the offset directional speed indicate a traveled distance and a direction of the traveled distance.” In light of the description (figs. 14) par. 0034, 0039, 0081, it can be argued that “a first threshold being met by at least one 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Holz discloses virtual reality devices and methods via object detection and tracking used in combination of Black ‘s a user wears and operates a VR to view content. One would have been motivated to make such a combination in order to use thresholds regarding the collision data determine when and how to trigger and generate warnings based on the collision data, and process the interactive content based on the missed or viewed sections of the virtual environment and the missed or viewed portions of the interactive content and a system for warning a user of using HMD of potential collisions with  obstacle and to improve safety for wearable devices and object detection and tracking.
Accordingly, the claimed invention as represented in the claims does not represent a patentable distinction over the prior arts of record.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure 
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAO H NGUYEN/Primary Examiner, Art Unit 2171